I concur in the result on the ground that the witness was entitled to assert the privilege against giving an answer which would have a direct tendency to degrade her character. I withhold my concurrence as to that part of the opinion which holds that the witness might properly refuse to answer on the ground that the answer would tend to subject her to punishment for a crime and concur with the views expressed by Mr. Justice WOLFE in his dissenting opinion as to such claim. I also agree with the views therein expressed as to the question asked being not subject to the objection of irrelevancy or immateriality.
I do not think the statute in question, as to the portion thereof having reference to answers directly tending to degrade the witness's character, fairly susceptible of an interpretation which limits the privilege to refusing to answer such questions as are directed to matters not directly material to the issue. The statute reads that the answer to such question must be given only where it is "to the very fact in issue" or to "a fact from which the fact in issue would be presumed." (Italics added.) If by the last quoted portion of the statute the legislature meant "a fact from which, taken in connection with all the other facts and circumstances *Page 315 
in the case, the fact in issue may be inferred," it might well have said so.